 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL DARE,                                      Case No.: 15cv2833-JAH (BLM)
12                                     Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S
13   v.                                                 MOTION FOR
                                                        RECONSIDERATION (Doc. Nos. 73,
14   AEGIS WHOLESALE CORPORATION;
                                                        74)
     US BANK NATIONAL ASSOCATION;
15
     NATIONSTAR MORTGAGE LLC;
16   BANK OF AMERICA, N.A., et. al,
17                                  Defendants.
18
19                                      INTRODUCTION
20         Pending before the Court is Plaintiff Michael Dare’s (“Plaintiff”) Motion for
21   Reconsideration. After a review of the entire record of this matter, and for the reasons
22   discussed below, the Court DENIES Plaintiff’s motion for reconsideration.
23                                      BACKGROUND
24         This suit concerns property located at 1800 S. Juniper Street, Escondido, California.
25   Doc. No. 64 at 4. In 2006, Plaintiff refinanced the property with a $400,000 loan from
26   Defendant Aegis Wholesale Corporation and secured it by a Deed of Trust recorded on
27   April 10, 2006. Doc. No. 66-1 at 6. The Deed of Trust named Commonwealth Land Title
28   as Trustee and Mortgage Electronic Registration Systems, Inc. (“MERS”) as the initial

                                                    1
                                                                               15cv2833-JAH (BLM)
 1   beneficiary. Id. In 2011, MERS assigned the Deed of Trust to U.S. Bank, National
 2   Association. Id. at 7. U.S. Bank thereafter substituted Sage Point Lender Services, LLC
 3   (“Sage Point”) as trustee under the Deed of Trust. Id. at 7. Sage Point recorded a default
 4   against the property stating Plaintiff owed $145,198.39 as of April 15, 2014. Id. Nationstar
 5   Mortgage LLC(“Nationstar”) is identified as servicer of the Loan in the 2015 Notice of
 6   Default. Id.
 7                              PROCEDURAL BACKGROUND
 8         On February 11, 2019, Plaintiff filed a Motion to Reopen Case and a Third Amended
 9   Complaint against the Defendants in the above-captioned case alleging violations of
10   California Business and Professions Code 17200, et. seq. (the “UCL”), and Slander of
11   Title. Doc. Nos. 62, 64. The Court granted Plaintiff’s motion. Doc. No. 65. Defendant
12   Nationstar filed a Motion to Dismiss on February 25, 2019. Doc. No. 66. The motion to
13   dismiss was fully briefed. Doc. Nos. 68, 69. On April 2, 2019, the Court granted
14   Nationstar’s Motion to Dismiss, finding Plaintiff lacks standing to assert a claim under the
15   UCL, and Plaintiff does not sufficiently allege with the required specificity the “who, what,
16   where, how, and why” of Defendant’s misconduct to support a claim under Slander of
17   Title. Doc. No. 71. The Court further determined that Plaintiff’s pleadings cannot be cured
18   and dismissed the Third Amended Complaint with prejudice. Id.
19         Plaintiff seeks reconsideration of the Court’s April 2, 2019, Order dismissing the
20   action as to Defendant Nationstar Mortgage. Doc. No. 73. Plaintiff asserts the Court
21   erroneously granted the motion to dismiss based on the Federal Rules of Civil Procedure
22   Heightened 9(b) heightened pleading standard for fraud despite Plaintiff asserting a claim
23   for Slander of Title. Id. at 3. Plaintiff re-asserts allegations that Bank of America’s
24   assignment of the Deed of Trust to Nationstar Mortgage placed a cloud on Plaintiff’s title,
25   which “was prepared and authorized without any authorization.” Id. Plaintiff also filed a
26   supplemental document to his Motion for Reconsideration. Doc. No 74. Therein, Plaintiff
27   alleges he specifically plead the unfair business practices of Defendant, who is “dealing
28   unfairly with Plaintiff pertaining to the Deed of Trust on his house . . . allowing him

                                                   2
                                                                                 15cv2833-JAH (BLM)
 1   standing to defend his contract and property.” Id. at 3. Plaintiff also claims Nationstar is
 2   “refusing to provide accurate accounting on Plaintiff’s Deed of Trust, further denying
 3   Plaintiff any hope of resolution without expensive litigation” which satisfies the
 4   requirement of showing an economic injury to support a claim under the UCL. See id.
 5                                     LEGAL STANDARD
 6         Under the Federal Rules of Civil Procedure, a court may, upon motion, relieve a
 7   party from final judgment or order for: “(1) mistake, inadvertence, surprise or excusable
 8   neglect; (2) newly discovered evidence. . .; (3) fraud. . ., misrepresentation, or other
 9   misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
10   satisfied, released or discharged. . .; or (6) any other reason justifying relief from the
11   operation of judgment.” FED. R. CIV. P. 60(b). However, a motion for reconsideration
12   “should not be granted, absent highly unusual circumstances, unless the district court is
13   presented with newly discovered evidence, committed clear error, or if there is an
14   intervening change in the controlling law.” Kona Enters. v. Estate of Bishop, 229 F.3d
15   877, 890 (9th Cir. 2000) (citations omitted). Accordingly, a motion for reconsideration is
16   not an appropriate vehicle for rehashing arguments the court has already rejected. Howard
17   v. Gutierrez, 571 F.Supp.2d 145, 150 n. 1 (D.D.C. 2008).
18                                         DISCUSSION
19          Plaintiff has not presented any newly discovered evidence or an intervening change
20   in controlling law. When evaluating if the Court made a clear error, Plaintiff’s arguments
21   also fail. Plaintiff raises the “same arguments, facts and case law” that this Court already
22   considered, which is insufficient grounds to grant reconsideration. See Wargnier v.
23   National City Mortg. Inc., No. 09cv2721–GPC–BGS, 2013 WL 3810592, at *2 (S.D. Cal.
24   July 22, 2013) (denying motion for reconsideration where the motion reflected the same
25   arguments, facts, and case law that were previously considered and ruled upon by the
26   court); see also ArchitectureArt LLC v. City of San Diego, No. 15-CV-01592-BAS-NLS,
27   2017 WL 1346899, at *1 (S.D. Cal. Apr. 4, 2017) (denying motion for reconsideration
28   where movant rehashed the same arguments made in its motion for summary judgment).

                                                  3
                                                                                15cv2833-JAH (BLM)
 1          The Motion fails to raise any valid reason for the Court to grant reconsideration, as
 2   Plaintiff’s motion is based solely on facts alleged in Plaintiff’s Third Amended Complaint
 3   and discussed in the Court’s Order. See Doc. Nos. 64, 71. For the same reasons, the high
 4   standard for granting a motion for reconsideration as articulated by the Ninth Circuit in
 5   Kona Enters is clearly not met here. Finally, Plaintiff's Motion for Reconsideration does
 6   not address the appropriate legal standard for motions for reconsideration and instead relies
 7   upon the Federal Rule of Civil Procedure 54, which is not applicable.
 8                                    CONCLUSION AND ORDER
 9          Based on the foregoing, IT IS HEREBY ORDERED Plaintiff’s motion for
10   reconsideration is DENIED.1
11
12
13
14   DATED:         December 20, 2019
15
                                                         _________________________________
16                                                       JOHN A. HOUSTON
                                                         United States District Judge
17
18
19
20
21
22
23
24
25
     1
26     The Court is aware that Plaintiff has filed another Complaint in 19cv1765-JAH (MSB) regarding the
     same property at issue in the above-captioned case, and naming Nationstar Mortgage as Defendant. The
27   Court declines to continue indulging Plaintiff's use of the Court as a tactic to prolong potential
     foreclosure proceedings. Plaintiff is warned that any additional motions filed with the Court should only
28   be done if in good faith.

                                                         4
                                                                                           15cv2833-JAH (BLM)
